Fairchild, J.
{dissenting). I must concede that no presumption existed before the admission of evidence to create a prima facie case in favor of the state, the gifts having been made six weeks too early to invoke the rule of presumption of a gift in contemplation of death. The burden of proof from the beginning in the case before us rested upon the state. I think this burden was met. A gift may be made in contemplation of death even though made two years and six weeks before as well as two years or- less before that final fact occurs. Such a gift may be made by a donor who is in perfect health and still cheerfully facing the future with faith and hope. Full influence must be accorded the decision of the trial court. That decision is in law controlling as to facts found unless against the great weight and clear preponderance of the evidence. My review of the evidence has resulted in the formation of a conclusion that the state has shown that in the thought of death entertained by Dr. Daniels lies the motive which prompted the making of the gifts at the *513time and in the manner in which they were negotiated. This conclusion is supported by material and controlling facts established by evidence which to my mind more than satisfies the exacting rule which must be satisfied before findings of facts are to be disturbed on review here. The facts as detailed in the majority opinion must be relied on. It is my opinion that those facts show that the donor understood and that the donees understood that the gift was anticipating the final descent of what was eventually to- be the donees.’ The facts show that Dr. Daniels was to retain and did retain control of his property during his life. No practical purpose was served by making the gift at the time it was made any more than by building the mausoleum at the identical time except the one of having the estate escape the payment of an inheritance tax, the opinions of his neighbors and associates wilh respect to his expectation of living many more years, as testified to, to the contrary notwithstanding. It makes no difference in deciding a case of this kind how long the plan had been in the mind of the donor if the gift when made is not distinctly identified with life and its activities as distinguished from a contemplation of death. As a matter of fact, the plan of forming the corporation had been set down on paper in the form of a notice of incorporation in November, 1925, the same month in which deceased made his will. The incorporation was not, however, accomplished until later; when accomplished, the gift to Mrs. Daniels was approximately equal to- the value of the annuity she would have received under the will; had the property remained in decedent’s estate until his death. Decedent retained control of all affairs, appropriated as he saw fit the benefits incidental to ownership down to the time of his death. I am impressed with the similarity between this case and the case of Estate of Ogden, 209 Wis. 162, 244 N. W. 571, where we ruled that a tax was properly due the state. In the Ogden Case, the income from property given to a daughter was collected *514by the donor, “considered as his property, and used by him as his own.” In the case at bar, the donor continued to manage the affairs of the corporation which was the instrument through which he controlled his properties. All the circumstances attached to the transaction indicate clearly to me that a plan for distribution of his property after death was uppermost in the donor’s mind and was the real purpose and the dominant motive in making the gift. I therefore respectfully dissent from the decision.
A motion for a rehearing was denied, without costs, on September 14, 1937.